DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Hazan et al. (“SiC and SiOC ceramic articles produced by stereolithography of acrylate modified polycarbosilane systems” J. of the European Ceramic Society, 37, (2017), 5205-5212).
Regarding claims 1, 2, 5-7, and 10; de Hazan et al. teaches a mixture comprising SMP-877 mixtures of 1:1 and 1:2 SMP-877(allylhydridopolycarbosilane with the below) /BDDA (1,4-butanediol diacrylate; crosslinking agent, instant claim 10) were used for STL (stereolithography) with 2% TPOL (liquid photoinitiator; instant claim 6) and 0.25% of radical scavenger Genorad 16 (free radical inhibitor; instant claim 7).

    PNG
    media_image1.png
    233
    655
    media_image1.png
    Greyscale

Claim(s) 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Hazan et al. (“SiC and SiOC ceramic articles produced by stereolithography of acrylate modified polycarbosilane systems” J. of the European Ceramic Society, 37, (2017), 5205-5212).

    PNG
    media_image1.png
    233
    655
    media_image1.png
    Greyscale
Regarding claims 12-14 and 20; de Hazan et al. teaches a mixture comprising SMP-877 mixtures of 1:1 and 1:2 SMP-877(allylhydridopolycarbosilane with the below) /BDDA (1,4-butanediol diacrylate; crosslinking agent, instant claim 20) were used for STL (stereolithography) with 2% TPOL and 0.25% of radical scavenger Genorad 16 [Sec2.1, para1-Sec2.2, para1].
The Examiner makes note that “in the form of a 3D-printed polymer” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  De Hazan et al. however does teach the use of said compositions in three dimensional printing methods [abs; Sec1, para1].

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Serial No. 2009/0318655).
Regarding claims 12-14; Kim et al. teaches a polyallylphenylcarbosilane of the following Formula 4 [Ex2].

    PNG
    media_image2.png
    134
    356
    media_image2.png
    Greyscale





Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehne et al. (US Serial No. 2011/0091722).
Regarding claims 12-14; Koehne et al. teaches a mixture comprising allylhydridopolycarbosilane with the formula –[-CH2-SiH2-]0.9-[CH2-Si(Allyl)H-]0.1 [Ex1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-5, 9, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), in view of Sherwood et al. (US Serial No. 20140274658).
Regarding claims 1-5 and 9; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 5) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups (i.e. thiol), alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group (i.e. vinyl), a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches the use of a photoinitiator and/or an organic peroxide (thermal initiator) [0102].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Harimoto fails to teach the composition further comprising a free radical inhibitor.  Sherwood et al. teaches polysilocarb materials comprising inhibitors [0130].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the inhibitor of Sherwood et al. to the composition of Harimoto and would have been motivated to do so in order to increase pot life (i.e. storage stability), as suggested by Sherwood et al. [0130-0131].
Regarding claim 11; Harimoto  teaches employing a filler, however fails to teach the amount as required by the instant claim. Sherwood et al. teaches polysilocarb materials comprising fillers, employed in an amount of about 2 volume % to about 5 volume% [0112].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the filler in an amount of from about 2 volume % to about 5 volume % as taught by Sherwood et al. in the composition of Harimoto, and would have been motivated to do so in order to increase strength, as suggested by Sherwood et al. [0112].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), as applied to claim 1 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Harimoto renders obvious the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claim 8; Harimoto to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].

Claims 12-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089).
Regarding claims 12-19; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 13) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Harimoto does not specifically disclose an embodiment containing the each of the required functional group combinations on the carbosilane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a carbosilane copolymer containing each of the required functional groups based on the invention of Harimoto, and would have been motivated to do so since Harimoto suggests that the carbosilane copolymer can contain functional groups such as alkenyl groups, an epoxy-containing organic groups, an acryl- or methacryl-containing organic groups, mercapto-containing organic groups, and alkoxy groups containing an alkyenyl group [0053].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The Examiner makes note that “in the form of a 3D-printed polymer” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
	Regarding claim 20; Harimoto teaches the use of a photoinitiator (crosslinking agent) [0102].
	Regarding claims 21-23; Harimoto teaches the carbosilane is part of a copolymer also comprising silazanes [0052].  Harimoto teaches the silazanes are represented by the following average unit formula:
(R13SiNR2)a(R12SiR2)b(R1SiR2)c(SiR2)d
wherein R1 may be the same or different and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R2 is a hydrogen atom, or substituted or unsubstituted monovalent hydrocarbon groups; "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time.  Monovalent hydrocarbon groups designated by R2 are the same monovalent hydrocarbon group as those exemplified for R1 [0049]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), as applied to claim 12 above, and further in view of Arney et al. (US Serial No. 20070254975).
Harimoto renders obvious the basic claimed composition, as set forth above, with respect to claim 12.
Regarding claim 24; Harimoto teaches the composition may further include a filler [0116-0117], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Harimoto and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Harimoto, and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/00337089), as applied to claim 12 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Harimoto renders obvious the basic claimed composition, as set forth above, with respect to claim 12.
Regarding claim 25; Harimoto to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].

Terminal Disclaimer
The terminal disclaimer filed on 06 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/822199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 in view of Bowman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that Harimoto fails to teach or make obvious a preceramic polymer composition that is in the form of a 3D-printed polymer.  As stated in the rejection above, “in the form of a 3D-printed polymer” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  Applicant’s claims are directed to a preceramic polymer composition, not to a method by which it is made, used, or formed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767